WELLIVER, Judge,
concurring in result only.
I do not think the question of whether a Market Conduct report containing alleged errors can be released as a public document is a noncontested case. The Market Conduct report formed the basis of the investigation of appellant, and resulted in a show cause order, which unquestionably was a contested issue and a contested case. The mere entering into a stipulation regarding some of the charges contained in the report does not convert the proceeding into a non-contested status.
When the Administrative Procedure Act was adopted, determining the validity of regulations constituted uncontested or non-contested cases. Cases between the government and parties, or between separate parties, constituted contested cases. Continued misuse of “noncontested case” language in our cases is ultimately going to result in our giving more deference to administrative decisions than we presently give to trial court procedures.